Citation Nr: 0739765	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-40 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether the reduction of the veteran's 30 percent 
evaluation for service-connected arthritis of the left knee, 
with limitation of flexion, was proper.

2.  Whether the reduction of the veteran's 20 percent 
evaluation for service-connected arthritis, strain of the 
right knee associated with internal derangement, and tear of 
the left lateral meniscus of the left knee was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran submitted a claim for increased evaluations for 
his service-connected left and right knee disabilities, to 
include the issues on appeal in January 2004.  At that time 
the veteran's arthritis of the left knee, with limitation of 
flexion, was evaluated as 30 percent disabling.  His 
disability involving arthritis, strain of the right knee 
associated with internal derangement, and tear of the left 
lateral meniscus of the left knee, was evaluated as 20 
percent disabling.

The veteran was afforded a VA examination in March 2004.  
Based on the results of the examination, the RO proposed to 
reduce the veteran's disability evaluations for the issues on 
appeal to 20 and 10 percent, respectively, in April 2004.  

The RO later issued a rating decision, implementing the 
proposed reduction, in August 2004.  The reduction was made 
effective from November 1, 2004. 

The veteran appealed the reduction in October 2005.  
Additional development was undertaken by the RO, to include a 
VA examination done in May 2006.  The veteran's reduction was 
confirmed and the RO issued a supplemental statement of the 
case (SSOC) in June 2006.  The RO certified the veteran's 
appeal to the Board in December 2006.  See 38 C.F.R. § 19.35 
(2007). The claims folder was not transferred to the Board at 
that time as the veteran was awaiting a videoconference 
hearing that was held in November 2007.

The veteran submitted additional evidence from a private 
physician that was received at the RO in March 2007.  VA 
outpatient treatment records were obtained and associated 
with the claims folder in June 2007.  

Pertinent regulations provide that when evidence is received 
by an agency of original jurisdiction (AOJ), prior to the 
transfer of a case to the Board, including evidence received 
after certification of the appeal, the evidence will be 
referred to the appropriate rating or authorization activity 
for review and disposition.  See 38 C.F.R. § 19.37(a) (2007).  
Such review and disposition would include issuance of a new 
SSOC in accordance with 38 C.F.R. § 19.31 unless the evidence 
was duplicative or not relevant to the issues on appeal.  

The later received evidence clearly falls within the guidance 
found at 38 C.F.R. § 19.37(a) as it was received after an 
appeal was initiated, to include certification of the appeal, 
but prior to the transfer of the claims folder.  There is no 
indication in the claims folder that the AOJ has evaluated 
the evidence in the first instance to determine if an SSOC is 
warranted.  The evidence is not duplicative.  The AOJ must 
make the initial determination of the pertinency of the 
evidence and, if the evidence if found to be pertinent, issue 
an SSOC.  See 38 C.F.R. §§ 19.31, 19.37.  

Accordingly, the case is REMANDED for the following action:

The RO should review the evidence 
added to the claims folder 
subsequent to the issuance of the 
last SSOC in regard to the issues on 
appeal in June 2006.  If the 
evidence is deemed pertinent to the 
issues on appeal, and after any 
other development deemed 
appropriate, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

If the evidence is not deemed 
pertinent to the issues on appeal, 
the RO should make a finding in the 
record, with notice to the veteran.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


